                                                        7 Filed 08/13/21
                        Case 1:21-cv-06579-JMF Document 9       08/05/21 Page 1
                                                                              2 of 5
                                                                                   2

FOIA Summons (12/11) (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          This summons for (name of individual and title, if any)       Federal Bureau of Prisons

was received by me on (date)           8/5/2021                     .

          ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

          ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                           , and mailed a copy to the individual’s last known address; or

          ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

          ’ I returned the summons unexecuted because                                                                           ; or

          X Other (specify):
          ’
               I served the Federal Bureau of Prisons by serving the United States (see below) and by mailing a copy of the summons
               and of the complaint by USPS certified mail to the Federal Bureau of Prisons on 8/5/2021. Please see the attached        .
               USPS receipt, showing delivery address, and delivery confirmation, showing that the summons and complaint were
               delivered on 8/10/2021.
          My fees are $                       for travel and $                      for services, for a total of $                      .


          I declare under penalty of perjury that this information is true.


Date:          8/13/2021
                                                                                         Server’s signature

                                                              Helen Zhong, Paralegal
                                                                                       Printed name and title



                                                              475 Riverside Drive, Suite 302
                                                              New York, NY 10031
                                                                                          Server’s address

Additional information regarding attempted service, etc:
     I served the United States by (1) mailing a copy of the complaint and all summonses by USPS certified mail to the
     Attorney General of the United States on 8/5/2021; and (2) mailing a copy of the complaint and all summonses to
     the civil process clerk at the U.S. Attorney’s Office for the Southern District of New York by USPS certified mail on
     8/5/2021. Please see the attached USPS receipts, showing delivery addresses, and delivery confirmations,
     showing that the summonses and complaint were delivered on 8/10/2021 and 8/9/2021 respectively.
Case 1:21-cv-06579-JMF Document 9 Filed 08/13/21 Page 2 of 5
USPS.com® - USPS Tracking® Results                            https://tools.usps.com/go/TrackConfirmAction!input.action?tLabels...
                        Case 1:21-cv-06579-JMF Document 9 Filed 08/13/21 Page 3 of 5



         USPS Tracking
                                       ®                                                                      FAQs !




                                           Track Another Package           +


                                                                                                          Remove      %
         Tracking Number: 70182290000117376701

         Your item was delivered to the front desk, reception area, or mail room at 11:07 am on August 9,
         2021 in WASHINGTON, DC 20534.




         # Delivered, Front Desk/Reception/Mail Room
         August 9, 2021 at 11:07 am
         WASHINGTON, DC 20534


         Get Updates    $




                                                                                                                $
            Text & Email Updates


                                                                                                                $
            Tracking History


                                                                                                                $
            Product Information



                                                   See Less    "




                               Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.




1 of 2                                                                                                          8/11/21, 2:15 PM
USPS.com® - USPS Tracking® Results                            https://tools.usps.com/go/TrackConfirmAction!input.action?tLabels...
                        Case 1:21-cv-06579-JMF Document 9 Filed 08/13/21 Page 4 of 5



         USPS Tracking
                                       ®                                                                      FAQs !




                                           Track Another Package           +


                                                                                                          Remove      %
         Tracking Number: 70182290000117376664

         Your item was delivered at 4:58 am on August 10, 2021 in WASHINGTON, DC 20530.




         # Delivered
         August 10, 2021 at 4:58 am
         WASHINGTON, DC 20530


         Get Updates    $




                                                                                                                $
            Text & Email Updates


                                                                                                                $
            Tracking History


                                                                                                                $
            Product Information



                                                   See Less    "




                               Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                       FAQs


1 of 1                                                                                                          8/11/21, 2:08 PM
USPS.com® - USPS Tracking® Results                            https://tools.usps.com/go/TrackConfirmAction!input.action?tLabels...
                        Case 1:21-cv-06579-JMF Document 9 Filed 08/13/21 Page 5 of 5



         USPS Tracking
                                       ®                                                                      FAQs !




                                           Track Another Package           +


                                                                                                          Remove      %
         Tracking Number: 70182290000117376657

         Your item was delivered to the front desk, reception area, or mail room at 4:34 pm on August 9,
         2021 in NEW YORK, NY 10007.




         # Delivered, Front Desk/Reception/Mail Room
         August 9, 2021 at 4:34 pm
         NEW YORK, NY 10007


         Get Updates    $




                                                                                                                $
            Text & Email Updates


                                                                                                                $
            Tracking History


                                                                                                                $
            Product Information



                                                   See Less    "




                               Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.




1 of 2                                                                                                          8/11/21, 2:08 PM
